Case 2:19-cv-12989-AJT-APP ECF No. 18, PageID.1465 Filed 03/02/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


STEVEN EDWARD GASPAR,
                                                  Case No. 19-12989
              Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
                  v.                              ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  MAGISTRATE JUDGE
                                                  ANTHONY P. PATTI
             Defendant.


                                      /

ORDER ADOPTING REPORT AND RECOMMENDATION [17], DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [12], AND GRANTING DEFENDANT’S MOTION
                   FOR SUMMARY JUDGMENT [14]

      On February 5, 2021, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [17] on Plaintiff’s Motion for Summary Judgment [12]

and Defendant’s Motion for Summary Judgment [14]. The R&R recommended that

the Court deny Plaintiff’s Motion [12] and grant Defendant’s Motion [14]. Neither

party has filed an objection to the R&R.

      The Court having reviewed the record, the R&R [17] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      Accordingly,

                                    Page 1 of 2
Case 2:19-cv-12989-AJT-APP ECF No. 18, PageID.1466 Filed 03/02/21 Page 2 of 2




     IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [12] is

DENIED.

     IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [14] is GRANTED.

     SO ORDERED.


                                   s/Arthur J. Tarnow
                                   Arthur J. Tarnow
Dated: March 2, 2021               Senior United States District Judge




                                 Page 2 of 2
